April 30, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        K. R. THIAGARAJAN, Appellant

NO. 14-13-00132-CV                          V.

                       SHARMA TADEPALLI, Appellee
                     ________________________________

     This cause, an appeal from the judgment in favor of appellee, Sharma
Tadepalli, signed November 9, 2012, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We order appellant, K. R. Thiagarajan, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.